UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UWADI UCHEOMA MPAMUGO,                
                     Petitioner,
                 v.
                                                  No. 02-1781
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
                      Respondent.
                                      
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A72-720-635)

                  Submitted: December 2, 2002

                      Decided: December 19, 2002

    Before NIEMEYER, LUTTIG, and KING, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Lloyd F. Ukwu, Washington, D.C., for Petitioner. Robert D. McCal-
lum, Jr., Assistant Attorney General, Emily Anne Radford, Assistant
Director, Joshua E. Braunstein, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
2                          MPAMUGO v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Uwadi Ucheoma Mpamugo has filed a petition for review of the
Board of Immigration Appeals’ ("Board") order dismissing his appeal
from the immigration judge’s finding of deportability and denying his
application for adjustment of status. For the reasons discussed below,
we deny the petition for review.

   Mpamugo first argues that the Immigration and Naturalization Ser-
vice ("INS") failed to charge him with an offense in violation of the
Immigration and Nationality Act ("INA"). This claim is based on his
erroneous belief that the current version of INA § 241(a)(1)(B) is cod-
ified at 8 U.S.C. § 1231(a)(1)(B) (2000), a section which does not
relate to a ground of deportation. At the time that deportation pro-
ceedings were initiated against Mpamugo, however, INA
§ 241(a)(1)(B) was codified at § 1251(a)(1)(B) and provided that
"[a]ny alien who entered the United States without inspection or at
any time or place other than as designated by the Attorney General
or is in the United States in violation of this chapter or any other law
of the United States is deportable." 8 U.S.C. § 1251(a)(1)(B) (1994);
see also Onyeme v. INS, 146 F.3d 227, 228 n.2 (4th Cir. 1998) (noting
recodification of INA § 241(a)(1)(B)). We therefore find that Mpa-
mugo was properly charged pursuant to INA § 241(a)(1)(B).

   Next, Mpamugo raises several claims relating to the INS’s failure
to rule on his wife’s pending immediate relative petition. We lack
jurisdiction to address these claims. Pursuant to INA § 106(a), as cod-
ified in early 1996 at 8 U.S.C. § 1105a(a) (1994), the courts of
appeals have exclusive jurisdiction over "all final orders of deporta-
tion" made pursuant to deportation hearings. The Supreme Court has
held that "the judicial review provisions of § 106(a) embrace only
those determinations made during a [deportation] proceeding." Cheng
Fan Kwok v. INS, 392 U.S. 206, 216 (1968). Because the INS’s adju-
                          MPAMUGO v. INS                            3
dication of the immediate relative petition is separate and distinct
from Mpamugo’s deportation proceedings, we cannot reach the merits
of these claims. See Hassan v. INS, 110 F.3d 490, 494 (7th Cir. 1997);
Olivar v. INS, 967 F.2d 1381, 1383 n.1 (9th Cir. 1992).

  Accordingly, we deny Mpamugo’s petition for review. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                 PETITION DENIED